Case 5:20-cv-05120-TLB Document 45         Filed 08/23/21 Page 1 of 10 PageID #: 1075




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION

BLAKE JONES                                                                  PLAINTIFF

V.                             CASE NO. 5:20-CV-5120

JOHN BALDWIN, d/b/a
Two Men and a Truck, Bentonville, AR                                      DEFENDANT

                       MEMORANDUM OPINION AND ORDER

      Pro se Plaintiff Blake Jones alleges in this lawsuit that his former employer,

Defendant John Baldwin, the franchise owner of Two Men and a Truck of Bentonville,

Arkansas, violated the Fair Labor Standards Act (“FLSA”) by failing to pay Mr. Jones

overtime compensation. Mr. Jones also asserts a claim for FLSA-based retaliation. On

June 17, 2021, Mr. Baldwin filed a Motion for Summary Judgment, Brief in Support, and

Statement of Undisputed Facts (Docs. 34–36). Mr. Jones filed a Response in Opposition

(Docs. 40 & 41) on July 21, 2021. Thereafter, on July 27, 2021, Mr. Baldwin filed a Reply

(Doc. 44), making the Motion ripe for decision. For the reasons set forth below, summary

judgment is GRANTED.

                                  I. BACKGROUND

      Mr. Jones is a former employee of Two Men and a Truck, a national moving

company. The owner of the local franchise that employed Mr. Jones is Defendant John

Baldwin. The parties agree that Two Men and a Truck, Bentonville, provides moving

services to customers who require interstate or intrastate moves. During Mr. Jones’s

employment with Two Men and a Truck from June 28, 2017, to June 28, 2018, he held

the position of “Driver” and drove a box truck, which weighs at least 10,001 pounds, on

both intra- and interstate moving trips for customers. It is undisputed that Two Men and

                                           1
Case 5:20-cv-05120-TLB Document 45          Filed 08/23/21 Page 2 of 10 PageID #: 1076




a Truck is a motor carrier as defined in 49 U.S.C. § 13102(14), which operates under the

authority of the Department of Transportation (“DOT”). It is also undisputed that Mr.

Jones’s job involved packing, moving, and safely driving a commercial motor vehicle to

transport household goods, office furniture, and other heavy items from one place to

another for customers.

         Mr. Jones contends that although he did drive box trucks in the course of his

employment, he also drove an F-150 pickup truck and/or a small moving van or company

car—each of which weighed under 10,000 pounds—to and from certain customer

locations when a moving job would require more than three employees. 1 Mr. Jones does
                                                                        0F




not specify how often he drove vehicles that weighed under 10,000 pounds in the course

of his job. Instead, he contends it is “possible” he drove some lighter weight vehicles,

and that on certain jobs involving more than three employees, a lighter weight vehicle

“could have been used” to transport personnel. See Doc. 40, p. 2.

         Mr. Baldwin has produced the “move sheets” that document the 275 moving jobs

that Mr. Jones performed during the year he was employed. See Docs. 34-2–34-6. Mr.

Jones does not contest the authenticity or accuracy of these move sheets, nor does he

contend that the documents are incomplete. He does note that one of the move sheets,

see Doc. 40-1, p. 6, indicates that a lighter weight truck was used for a particular job. 2
                                                                                         1F




He also states in his response to the Motion: “Many of the move sheets provided by the

defendant, as exhibits in his Motion for Summary Judgment, show 4 employees and only


1   This was because a box truck apparently only has room to seat up to three employees.
2He also cites to another move sheet, see Doc. 40-1, p. 5, for the same proposition;
however, that sheet clearly indicates that truck A-117 was used for the job. According to
uncontroverted documentation produced by Mr. Baldwin, truck A-117 is a box truck that
weighs more than 10,001 pounds. See Doc. 34-1, p. 12.
                                            2
Case 5:20-cv-05120-TLB Document 45          Filed 08/23/21 Page 3 of 10 PageID #: 1077




one truck being used.” (Doc. 40, p. 2). Mr. Jones does not specify which of the 275 move

sheets allegedly “show 4 employees and only one truck.” He also fails to explain why

having four employees and one truck on a job would necessarily mean that Mr. Jones

only drove a lighter weight vehicle and did not pack and drive the box truck that was used

for the move.

      With respect to Mr. Jones’s claim for overtime compensation, he argues that he

was not paid time-and-a-half for the hours he spent performing post-move duties,

including post-trip inspection of the moving truck, sweeping the truck, completing

paperwork, and cleaning out the cab and refueling the truck. See Doc. 40, p. 4. He does

not quantify how many hours he spent performing these tasks.

      Finally, with respect to his retaliation claim, Mr. Jones explains that on March 8,

2018, he and Mr. Baldwin were in Florida at a convention for Two Men and a Truck, and

Mr. Jones mentioned to Mr. Baldwin a prior litigation in which other employees had sued

the franchise for failure to pay overtime compensation. Mr. Jones maintains that he then

suggested to Mr. Baldwin that he was liable “to pay Jones overtime,” and that this

suggestion made Mr. Baldwin angry. (Doc. 40, p. 5). Mr. Jones does not allege that he

filed a complaint or threatened to sue Mr. Baldwin for failure to pay overtime before he

was terminated. Mr. Jones also does not maintain that he had other conversations with

Mr. Baldwin, apart from the one described above, about overtime compensation or the

FLSA. He agrees he was fired approximately three months after this conversation took

place, on June 28, 2018.

      Mr. Baldwin says he fired Mr. Jones for falsifying DOT paperwork and for violating

federal law regarding the maximum number of hours a driver of a commercial motor



                                            3
Case 5:20-cv-05120-TLB Document 45            Filed 08/23/21 Page 4 of 10 PageID #: 1078




vehicle can drive during a fourteen-hour period. Mr. Jones denies there was good cause

to terminate him and maintains that Mr. Baldwin made the decision to fire him even before

he “had possession of Jones[‘] paper logs” that documented Mr. Jones’s last interstate

trip.   (Doc. 40, p. 8). Further, Mr. Jones denies falsifying these logs and breaking any

DOT rules about hours of service.

        Mr. Baldwin’s affirmative defense to the failure-to-pay-overtime claim is that

moving-truck drivers such as Mr. Jones fall under the motor-carrier exemption of the

FLSA. The text of the exemption, which is found at 29 U.S.C. § 213(b)(1), states the

following:

        (b) Maximum Hour Requirements The provisions of section 207 of this
        title [regarding overtime compensation under the FLSA] shall not apply with
        respect to—

                (1) any employee with respect to whom the Secretary of
                Transportation has power to establish qualifications and maximum
                hours of service pursuant to the provisions of section 31502 of title
                49.

Id.

        Title 49 of Section 31502 of the United States Code states that “[t]he Secretary of

Transportation may prescribe requirements for—(1) qualifications and maximum hours of

service of employees of, and safety of operation and equipment of, a motor carrier.” The

Eighth Circuit has clarified that “the overtime-pay provision of § 207 [of the FLSA] applies

to vehicles with a GVWR [gross vehicle weight rating] of 10,000 pounds or less.” McCall

v. Disabled Am. Veterans, 723 F.3d 962, 966 (8th Cir. 2013). Thus, a driver or loader of

a vehicle with a weight of 10,001 pounds or more is exempt from any requirement to pay

overtime. Id.




                                              4
Case 5:20-cv-05120-TLB Document 45           Filed 08/23/21 Page 5 of 10 PageID #: 1079




       Below, the Court will consider the motor-carrier exemption and determine whether

Mr. Baldwin is entitled to summary judgment of the overtime claim. Next, the Court will

consider whether Mr. Jones has established a genuine, material dispute over whether he

was terminated in retaliation for asserting his rights under the FLSA.

                                        II. LEGAL STANDARD

       The Court “shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). “[A] genuine issue of material fact exists if: (1) there is a

dispute of fact; (2) the disputed fact is material to the outcome of the case; and (3) the

dispute is genuine, that is, a reasonable jury could return a verdict for either party.” RSBI

Aerospace, Inc. v. Affiliated FM Ins. Co., 49 F.3d 399, 401 (8th Cir. 1995). The moving party

has the burden of showing the absence of a genuine issue of material fact and that they are

entitled to judgment as a matter of law, but the nonmoving party may not rest upon mere

denials or allegations in the pleadings and must set forth specific facts to raise a genuine

issue for trial. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986); Celotex Corp.

v. Catrett, 477 U.S. 317, 324 (1986).

       The Court must view all evidence and inferences in a light most favorable to the

nonmoving party. See McCleary v. ReliaStar Life Ins. Co., 682 F.3d 1116, 1119 (8th Cir.

2012). However, when the movant meets his burden of showing entitlement to summary

judgment, the nonmovant cannot rest on the allegations in his complaint and must instead

“meet proof with proof” to create a jury question. Conseco Life Ins. Co. v. Williams, 620

F.3d 902, 909 (8th Cir. 2010).




                                             5
Case 5:20-cv-05120-TLB Document 45            Filed 08/23/21 Page 6 of 10 PageID #: 1080




                                     III. DISCUSSION

                            A. Overtime Compensation Claim

       As previously stated, there is no dispute of fact that: (1) Two Men and a Truck,

Bentonville, is a motor carrier, (2) Mr. Jones was employed as a driver for Two Men and a

Truck, (3) Mr. Jones performed 275 moves during his one-year tenure at Two Men and a

Truck, and (4) Mr. Jones drove a truck weighing at least 10,001 pounds on at least

seventeen interstate moves and hundreds of intrastate moves.

       The Secretary of Transportation determines the maximum number of hours of service

that certain employees of motor carriers may perform. Accordingly, the work performed by

these employees is not subject to the overtime requirements of the FLSA. See Williams v.

Cent. Transp. Int'l, Inc., 830 F.3d 773, 778 (8th Cir. 2016) (“[I]f an employee spends a

substantial part of his time . . . participating in or directing the actual loading of a motor

vehicle common carrier's trailers operating in interstate or foreign commerce, the Secretary

of Transportation has the authority to regulate that employee's hours of service and the

[Motor Carrier Act] Exemption applies, regardless of the employee's precise role in the

loading process.”); Alexander v. Tutle and Tutle Trucking, Inc., 834 F.3d 866, 871 (8th Cir.

2016) (finding that drivers of moving trucks perform job duties that affect “the safety of

operation of motor vehicles” and fall under the motor-carrier exemption).

       The undisputed evidence shows that Mr. Jones was a driver on at least seventeen

interstate moves in the course of his year-long employment, including seven separate

interstate moves in the last six weeks of his employment alone. The trucks he drove on an

everyday basis weighed well in excess of the 10,001 pounds required to qualify for the

motor-carrier exemption. Even though Mr. Jones did on occasion drive lighter weight



                                              6
Case 5:20-cv-05120-TLB Document 45            Filed 08/23/21 Page 7 of 10 PageID #: 1081




vehicles, which his employer admits, see Doc. 35, p. 6, there is no genuine, material dispute

about the fact that those occasions were few and far between. Mr. Baldwin states that Mr.

Jones drove a small vehicle three times in the first three months of his employment: August

8, August 25, and September 14, 2017. Mr. Jones documents one additional time, see Doc.

40-1, p. 6, but other than that, there is no other evidence that Mr. Jones drove anything other

than 20,000-pound box cars for the 271 other moving jobs he completed.

       Mr. Jones asserts generally that he must have driven lighter weight vehicles fairly

often during these jobs, even though the move sheets do not confirm this. He reasons that

a box truck holds only three passengers, so all of the moves that involved more than three

employees must have required the use of a lighter weight truck to transport the extra person

to or from the work site. Mr. Jones then assumes—without evidence—that he must have

been the one tasked with driving the extra person (or himself) in the lighter vehicle, rather

than packing, loading, and driving the box truck. These arguments are entirely speculative

and cannot defeat summary judgment. The documentary evidence shows that in 99% of

the moves in which Mr. Jones participated, a box truck was used, and he packed, loaded,

and drove it.

       Even if the Court were to assume that Mr. Jones drove a lighter weight vehicle on

several occasions, there is no evidence that he did this on any interstate jobs. He does not

dispute that he made at least seventeen interstate trips in a truck that weighed over 10,001

pounds. The Eighth Circuit has held that “[t]he Motor Carrier Act exemption applies even

where interstate transportation makes up a small percentage of an employee's duties.”

Alexander, 834 F.3d at 871. This is because one who drives in interstate commerce “affect[s]

the safety of motor vehicle operations.” Id. at 872. Therefore, evidence of “multiple



                                              7
Case 5:20-cv-05120-TLB Document 45            Filed 08/23/21 Page 8 of 10 PageID #: 1082




interstate trips” driven in a vehicle weighing at least 10,001 pounds will trigger the motor-

carrier exemption. Id. There is clear evidence of such trips in the case at bar, and the

number of such trips is not de minimis. Accordingly, the motor-carrier exemption to the

FLSA bars Mr. Jones’s claim for overtime compensation.

                                   B. Retaliation Claim

       Mr. Jones next contends that Mr. Baldwin fired him in retaliation for Mr. Jones

asserting his FLSA rights. In support of this claim, Mr. Jones asserts that on one occasion

in 2018, he had a conversation with Mr. Baldwin about a prior lawsuit involving employees

of Two Men and a Truck who demanded overtime compensation. During that same

conversation, Mr. Jones informed Mr. Baldwin of his obligation to pay him overtime

compensation, which allegedly made Mr. Baldwin angry. Still, Mr. Jones was not fired

from Two Men and a Truck for another three months. In the interim, he did not file or

threaten to file an FLSA complaint.

       The FLSA makes it unlawful “to discharge or in any other manner discriminate

against any employee because such employee has filed any complaint or instituted or

caused to be instituted any proceeding under or related to this chapter . . . .” 29 U.S.C.

§ 215(a)(3). Claims of retaliation under the FLSA are subject to the McDonnell Douglas

burden-shifting framework. See Grey v. City of Oak Grove, Mo., 396 F.3d 1031, 1034 (8th

Cir. 2005); McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Under that

framework, the plaintiff must first establish a prima facie case of retaliation by “showing

that he participated in a statutorily protected activity, that [the defendant] took an adverse

employment action against him, and that there was a causal connection between them.”

Grey, 396 F.3d at 1034–35. If the plaintiff can establish a prima facie case, the defendant



                                              8
Case 5:20-cv-05120-TLB Document 45            Filed 08/23/21 Page 9 of 10 PageID #: 1083




must “articulate[] legitimate, non-retaliatory reasons for [the plaintiff’s] discharge.” Id. at

1035. Then, the plaintiff has the burden to show that “the legitimate, non-retaliatory

reasons articulated by appellees were not the true reasons for discharge, but merely a

pretext for retaliation.” Id.; see generally McDonnell Douglas, 411 U.S. at 802–04. “In the

summary judgment context, the issue [is] whether the evidence [is] sufficient to create a

genuine issue of material fact on the question whether [the defendant] discharged [the

plaintiff] in retaliation” for actions protected by the FLSA. Grey, 396 F.3d at 1035.

       Even assuming, arguendo, that Mr. Jones’s conversation about overtime with Mr.

Baldwin in March of 2018 was statutorily protected, there are no facts to suggest that it

was causally related to his termination three months later. During that three-month

period, it is undisputed that Mr. Jones suffered no adverse employment action, and, in

fact, Mr. Baldwin assigned him to drive at least ten more interstate moves, as well as

several local moves. Accordingly, the Court believes that Mr. Jones has failed to establish

a prima facie case for retaliation. But even if he had met his prima facie burden, it is clear

that there were legitimate, non-retaliatory reasons to fire Mr. Jones.           Mr. Baldwin

submitted vehicle activity reports (Doc. 34-7) and driver logs (Doc. 34-8) that tend to show

that Mr. Jones violated federal safety regulations and company safety policies.             In

response, Mr. Jones has not offered any facts to indicate that the real reason for his

termination was FLSA-based retaliation.

       Under federal law, a driver may operate a commercial motor vehicle for up to

eleven out of fourteen hours only after the driver has been off duty for ten consecutive

hours. See 49 C.F.R. § 395.3(a)(3). Mr. Jones does not dispute that the engine of his

box truck was turned off for fewer than ten hours, and then was turned back on for more



                                              9
Case 5:20-cv-05120-TLB Document 45         Filed 08/23/21 Page 10 of 10 PageID #: 1084




than eleven hours. He argues that Mr. Baldwin should have considered some of these

hours to be exempt from the federal requirements, but he does not suggest that he was

fired for some reason other than the ones given by Mr. Baldwin. Without a showing of

pretext by Mr. Jones, his retaliation claim must be dismissed.

                                      IV. CONCLUSION

      IT IS ORDERED that Defendants’ Motion for Summary Judgment (Doc. 34) is

GRANTED, and this case is DISMISSED WITH PREJUDICE.               Judgment will enter

concurrently with this Order.

      IT IS SO ORDERED on this 23rdday of August, 2021.




                                         _____________________________________
                                         TIMOTHY L. BROOKS
                                         UNITED STATES DISTRICT JUDGE




                                           10
